Case 2:19-cv-00458-JPH-DLP Document 85 Filed 02/17/21 Page 1 of 5 PageID #: 542




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

 LANCE WALTERS,                                       )
                                                      )
                               Plaintiff,             )
                                                      )
                          v.                          )        No. 2:19-cv-00458-JPH-DLP
                                                      )
 DAVID BETHEL, et al.                                 )
                                                      )
                               Defendants.            )


                                 ENTRY ON PENDING MOTIONS

        This matter is before the Court for resolution of several motions by Plaintiff Lance Walters.

                                    I. Motions to Seal Documents

        Claims proceeding in this action are based on allegations that the defendants failed to

 protect Mr. Walters from violence by other inmates. Mr. Walters presented these allegations in his

 amended complaint, dkt. 23, and the Court discussed them in screening the complaint, see dkt. 22.

        On December 10, 2020, the Court ruled on the medical defendants' motion for summary

 judgment based on the affirmative defense that Mr. Walters failed to exhaust available

 administrative remedies. Dkt. 74. Mr. Walters now asks the Court to seal its summary judgment

 ruling on grounds that it is publicly accessible, other inmates have located it, and their knowledge

 of his allegations of previous assault makes him a target of future assaults.

        "What happens in the federal courts is presumptively open to public scrutiny." Hicklin

 Eng'g v. Bartell, 439 F.3d 346, 348 (7th Cir. 2006), abrogated on other grounds by RTP LLC v.

 ORIX Real Estate Capital, 827 F.3d 689, 691–92 (7th Cir. 2016). "Judges deliberate in private but

 issue public decisions after public arguments based on public records." Id. As such, "a strong

 presumption exists in favor of publishing dispositional orders." Mitze v. Saul, 968 F.3d 689, 692


                                                  1
Case 2:19-cv-00458-JPH-DLP Document 85 Filed 02/17/21 Page 2 of 5 PageID #: 543




 (7th Cir. 2020). The Seventh Circuit has "insisted that litigation be conducted in public to the

 maximum extent consistent with respecting trade secrets, the identities of undercover agents, and

 other facts that should be held in confidence." Hicklin Eng.'g, 439 F.3d at 348. "This means that

 both judicial opinions and litigants' briefs must be in the public record . . . ." Id. It is the Court's

 duty to make a determination of good cause in order to seal any part of the record in a case. Citizens

 First National Bank of Princeton v. Cincinnati Insurance Co., 178 F.3d 943, 944 (7th Cir. 1999).

         In this case, Mr. Walters alleges that the defendants failed to protect him from an assault,

 and in so doing has placed information about the alleged assaults into the public record. While the

 Court understands why Mr. Walters wants to remove details about the alleged assaults from the

 public record, he has not identified a legal basis for the Court to order any filings in this case to be

 sealed. See Conroy v. Henry, No. 16-cv-750-SMY, 2016 WL 7337979, at *2 (S. D. Ill. Dec. 19,

 2016) (denying motion to seal even though case involved "sensitive" information and "refer[ed] to

 allegations of a violent rape"). Mr. Walters' motions to seal the summary judgment ruling, dkts.

 [75], [78], and [81], are denied.

                                     II. Motion to Remove Judge

         Mr. Walters also moves to remove the undersigned judge from this action because the

 Court denied motions requesting appointment of counsel and published the summary judgment

 decision discussed above.1 Dkt. 81. "'Judicial rulings alone almost never constitute a valid basis'

 for a recusal motion." Grove Fresh Distribs., Inc. v. John Labatt, Ltd., 299 F.3d 635, 640 (7th Cir.

 2002) (quoting Liteky v. United States, 510 U.S. 540, 555 (1994)). "Any bias must be proven by

 compelling evidence," and "[t]he bias or prejudice 'must be grounded in some personal animus or

 malice that the judge harbors . . . of a kind that a fair-minded person could not entirely set aside


 1A review of the docket indicates that Mr. Walters has not filed a motion regarding the recruitment of
 counsel in this case.
                                                     2
Case 2:19-cv-00458-JPH-DLP Document 85 Filed 02/17/21 Page 3 of 5 PageID #: 544




 when judging certain persons or causes.'" Id. (quoting United States v. Balistrieri, 779 F.2d 1191,

 1201 (7th Cir. 1985)).

        Mr. Walters has not shown compelling evidence of bias or otherwise justified recusal. His

 motion, dkt. [81], is denied.

                          III. Motions Requesting Settlement Conference

        Mr. Walters' motions requesting a settlement conference, dkts. [79] and [80], are granted

 to the extent that Magistrate Judge Pryor has scheduled a telephonic status conference for February

 26, 2021. Dkt. 84. Judge Pryor will discuss interest in a settlement conference with the parties at

 that time.

        The clerk is directed to include a form motion for assistance with recruiting counsel with

 Mr. Walters' copy of this Entry. If Mr. Walters wishes for the Court to recruit counsel to assist him

 in a settlement conference, he shall complete the form and return it no later than March 12, 2021.

                      IV. Motion for Extension of Time to Serve Response

        On January 20, the defendants responded to Mr. Walters' motions requesting a settlement

 conference. Dkt. 82. At the same time, the defendants filed an "emergency" motion for extension

 of time to serve their response on the plaintiff, citing a miscommunication with defense counsel's

 commercial mailing contractor. Dkt. 83.

        The defendants' motion is problematic in at least two respects. First, it is not clear that the

 defendants intended to file this motion in this action. See dkt. 83 at ¶ 8 ("Respondent of course

 does not object to any extension the Court deems appropriate for petitioner to file a traverse to the

 return."). Second, the defendants filed their motion as "Unopposed," but they do not indicate that

 they have communicated at all with the plaintiff regarding this issue.




                                                  3
Case 2:19-cv-00458-JPH-DLP Document 85 Filed 02/17/21 Page 4 of 5 PageID #: 545




         Accordingly, the defendants' motion for extension of time, dkt. [82], is denied as

 presented.

                             V. Conclusion and Further Proceedings

         Mr. Walters' motions to seal court documents, dkts. [75], [78], and [81], are denied. His

 motion to remove judge, dkt. [81], is denied. His motions requesting a settlement conference, dkts.

 [79] and [80], are granted to the extent discussed in Part III. The defendants' motion for extension

 of time, dkt. [83], is denied as presented.

         On December 10, 2020, the Court ordered Mr. Walters to show cause why claims against

 Defendant Moehle should not be dismissed without prejudice for failure to exhaust administrative

 remedies. Dkt. 74. Mr. Walters has not responded to the Court's order as directed. Therefore, the

 Court grants summary judgment in Defendant Moehle's favor. Claims against Defendant Moehle

 are dismissed without prejudice for the reasons discussed at dkt. 74. The clerk is directed to

 terminate Defendant Moehle as a defendant on the docket. No partial final judgment shall issue at

 this time.

 SO ORDERED.

 Date: 2/17/2021




                                                  4
Case 2:19-cv-00458-JPH-DLP Document 85 Filed 02/17/21 Page 5 of 5 PageID #: 546




 Distribution:

 LANCE WALTERS
 103746
 WESTVILLE - CF
 WESTVILLE CORRECTIONAL FACILITY
 Electronic Service Participant – Court Only

 Douglass R. Bitner
 KATZ KORIN CUNNINGHAM, P.C.
 dbitner@kkclegal.com

 Bryan Findley
 INDIANA ATTORNEY GENERAL
 bfindley@cassiday.com

 Cameron S. Huffman
 INDIANA ATTORNEY GENERAL
 cameron.huffman@atg.in.gov

 Angela Marie Rinehart
 KATZ KORIN CUNNINGHAM, P.C.
 arinehart@kkclegal.com

 Kurt Moehle
 Medical Professional
 Putnamville Correctional Facility
 1946 West US Hwy. 40
 Greencastle, IN 46135




                                               5
